     Case 5:18-cv-01719-ACA-GMB Document 41 Filed 03/08/21 Page 1 of 2                FILED
                                                                             2021 Mar-08 AM 11:08
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

ANTWONE LONEZO WILSON,                  )
                                        )
       Plaintiff,                       )
                                        )
v.                                      )   Case No. 5:18-cv-1719-ACA-GMB
                                        )
ARNALDO MERCADO, et al.,                )
                                        )
       Defendants.                      )

                           MEMORANDUM OPINION

      On January 26, 2021, the magistrate judge entered a report and

recommendation, recommending that the court grant Defendants’ motion for

summary judgment and dismiss Plaintiff Antwone Lonezo Wilson’s claims with

prejudice. (Doc. 40). Although the magistrate judge advised the parties of their

right to file specific written objections within fourteen days, the court has not

received any objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation.

      Accordingly, the court WILL GRANT Defendants’ motion for summary

judgment.
    Case 5:18-cv-01719-ACA-GMB Document 41 Filed 03/08/21 Page 2 of 2




     The court will enter a separate final judgment consistent with this

memorandum opinion.

     DONE and ORDERED this March 8, 2021.



                               _________________________________
                               ANNEMARIE CARNEY AXON
                               UNITED STATES DISTRICT JUDGE




                                    2
